DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 25 is objected to because of the following informalities:  This claim has been amended to include the phrase “the sensor of the body moving body and an alert mechanism”.  However, it appears that there is an inadvertent “body” duplicated within this phrase (in other words, this phrase should instead read “the sensor of the .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 25 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.  Claim 25 has been amended to change the previous “the processor is further configured to acquire information on surroundings of the moving body using at least one of an acquirement unit, an environment acquirement unit, an extraction unit, and an informing unit” to now be “the processor is further configured to acquire information on surroundings of the moving body using at least one of the sensor of the ”.  However, the only mentioning of an alert in the specification is in Paragraph 14, which reads “In still another mode of the route search device, the informing unit is configured, at a time when the autonomous driving is not turned off despite an alert issued to prompt an input for turning off the autonomous driving, to guide the moving body to a location where the moving body is able to stop before the moving body entering the location extracted by the extraction unit. According to this mode, the route search device can let the user stand by at a safe location before switching from autonomous driving to manual driving”.  Based on this portion of the specification, it is unclear as to how this provides sufficient support for claiming an alert mechanism being the provider of moving body surroundings information to the processor.  As such, it is considered insufficiently-supported new matter.  Appropriate corrections are required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  This claim uses the terms “surroundings of the moving body”, “a peripheral state of the moving body”, and “the surroundings”; however, both “surroundings” and “peripheral” each describe one or more open-ended subjective ranges, and thus their uses render this particular claim further indefinite since it is unknown as to the maximum range from the moving body before something is no longer a “surrounding” or “peripheral”.  Technically speaking, from a universal perspective, everything else “surrounds” anything else and everything else is “peripheral” to anything else.  For purposes of compact prosecution, Examiner is interpreting “surroundings” and “peripheral” to be only out to a maximum range of operable detection from one or more sensors on the moving body.  Appropriate correction/-s is/are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20, 24-26, and 28 are rejected under 35 U.S.C. 103 as being obvious over Sato et al. (US 2016/0305787, based on foreign priority to JP 2014-012853, filed 27 January 2014), herein “Sato”, in view of Kamata (US 9141109, filed 6 May 2014) and/or Okumura et al. (US 2016/0139594, filed 13 November 2014), herein “Okumura”.  It should be further noted that the disclosure of Sato involves several different embodiments and further includes a lengthy background section that discusses the earlier teachings of Nara (JP 2011-1118603).  Based on this, if the Applicant traverses these 35 USC 103 rejections based on being obvious over Sato in view of Kamata and/or Okumura, then these claims may additionally/alternatively be considered rejected under 35 USC 103 as being obvious over Sato in view of Nara and further in view of Kamata and/or Okumura.
Regarding Claims 1 and 20 (each independent), Sato discloses a driving support device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) comprising a processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) configured to: (per Claim 1) / a driving support method comprising: (per Claim 20)
search for a moving route usable by a moving body from a departure place to a destination; (per Claim 1) / searching for, by a processor of a terminal device (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26), a moving route usable by a moving body from a departure place to a destination (per Claim 20) (“As the search data 35, various types of data are recorded that are used for route search processing in which a route from a departure point (e.g., the current position of the vehicle) to a destination is searched for”, Paragraph 33, “the route candidate acquisition code acquires a plurality of candidate routes that are candidates for the recommended route”, Paragraph 36, “At S3, the CPU 41 acquires the departure point and the destination. The departure point may be the current position of the vehicle, or may be any location (e.g., home) designated by the user. The destination is acquired based on operation (e.g., operation of searching for or selecting a facility) of the user that the operating unit 14 receives”, Paragraph 49);
determine whether a section or a point on the moving route is unsuitable for autonomous driving (per Claim 1) / determining, by the processor of the terminal device, whether a section or a point on the moving route is unsuitable for autonomous driving (per Claim 20) (“For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “To detect a section where a situation occurs in which it is difficult for the vehicle to travel by the automated driving control, instead of the vehicle exterior camera 19, various sensors such as an illuminance sensor and a rain sensor may be used. In this case, for example, heavy rain or dense fog can be detected”, Paragraph 42, “The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54, “CPU 41 specifies a section (hereinafter, called “interruption section”) where the automated driving control is interrupted in the automated driving section included in the candidate route. As the interruption section, a section where a situation occurs in which it is difficult for the vehicle to perform the automated driving control is specified base on road shapes, lane markings, traffic information, weather information, and interruption records of the automated driving control in the past, for example…a section that falls under any of the conditions (1) to (5) below is specified as an interruption section…(2) a section where lane markings (e.g., a roadway centerline, a lane boundary, a roadway outside line) disappear or fade to the extent that the lane markings cannot be recognized by a camera…(4) a section where the weather is so bad (e.g., heavy rain, dense fog, snow cover, icy road) that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control when the vehicle travels. (5) a section where the automated driving control was interrupted in the past other than the sections that fall under the conditions of (1) to (4)”, Paragraph 57, “the setting of the interruption section is basically performed during route search (S8, S9), and is also performed when the vehicle is traveling after the route search as described later (S47 in FIG. 10)”, Paragraph 58, “If it is determined that a section where a situation in which it is difficult for the vehicle to travel by the automated driving control occurs exists, this section is newly specified as an interruption section. The interruption section specified at S47 described above is an interruption section that could not specified during route search but can be specified first when the vehicle reaches an actual place. For example, a section that falls under any of the conditions (6) to (9) below is specified as an interruption section. (6) a section for which an interruption record did not exist during the route search but, during a period until the vehicle reaches the actual place, an interruption record is newly generated when another vehicle interrupts the automated driving control. (7) a section where lanes are newly restricted due to an accident, construction, or a fallen object, for example, after the route search, and which lane is restricted cannot be identified. (8) a section where the fact that lane markings (e.g., a roadway centerline, a lane boundary, a roadway outside line) disappear or fade to the extent that the lane markings cannot be recognized with a camera is newly detected by capturing images of the road surface with the camera. (9) a section for which the weather becomes so bad (e.g., heavy rain, dense fog, snow cover, icy road) that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control, which could not be predicted during the route search”, Paragraph 107);
when it is determined that either the section or the point on the moving route is unsuitable for autonomous driving: (per Claims 1 and 20) (i.e. wherein the candidate route includes one or more interruption sections, such as alternative routes 1 or 2 per Figs. 4-5)
search/-ing for an avoidance route that avoids the section or the point (per Claims 1 and 20) (i.e. wherein the candidate route includes zero interruption sections and is thus an avoidance route, such as the recommended route per Figs. 4-5; “searching for a route avoiding the automated-control inapplicable road”, Paragraph 5, “because a route is searched for such that roads classified as automated-control inapplicable roads are not included, the vehicle can travel by the automated driving control without being interrupted”, Paragraph 7);
display/-ing the moving route (i.e. wherein the candidate route includes one or more interruption sections, such as alternative routes 1 or 2 per Figs. 4-5) and the avoidance route (i.e. wherein the candidate route includes zero interruption sections and is thus an avoidance route, such the recommended route per Figs. 4-5) in a selectable manner on a display (per Claims 1 and 20) (see cursor 53 within display 15 per Figs. 4-5; “enable selection of an appropriate recommended route for a user in consideration of interruption of automated driving control”, Abstract, “When the route search processing is performed, guidance for a recommended route and the other candidate routes other than the recommended route (e.g., routes found through search with priority on distance, priority on ordinary roads, and priority on toll roads) is displayed on the liquid crystal display 15”, Paragraph 48);
receive/-ing a manual selection of either the moving route or the avoidance route which is displayed on the display in the selectable manner through a user interface (per Claims 1 and 20) (“When the route search processing is performed, guidance for a recommended route and the other candidate routes other than the recommended route (e.g., routes found through search with priority on distance, priority on ordinary roads, and priority on toll roads) is displayed on the liquid crystal display 15. Out of the routes for which guidance is displayed, the user selects a planned traveling route (guidance route) of the vehicle. Subsequently, the navigation device 1 provides guidance for traveling on the basis of the planned traveling route thus selected”, Paragraph 48, “By watching the route guidance screen 51 displayed on the liquid crystal display 15, the user can understand the recommended route and the candidate routes other than the recommended route from the departure point to the destination and where and how the automated driving control is interrupted when traveling on the respective routes (e.g., the numbers of times, durations, distances, and locations of the interruption of the automated driving control and the reasons for the interruption). Next, at S14, the CPU 41 determines a planned traveling route (guidance route) of the vehicle on the basis of operation of the user from among the recommended route and the candidate routes other than the recommended route for which guidance is provided at S13 described above”, Paragraphs 69-70); and
drive the moving body based on the selection and perform autonomous driving of the moving body (per Claim 1) / activating an autonomous driving unit to perform autonomous driving control of the moving body based on the moving route (per Claim 20) (“for sections in the automated driving section included in the planned traveling route from which interruption sections are excluded, the CPU 41 sets control contents (e.g., going straight, changing lanes to the right, merging) of the automated driving control performed on the vehicle”, Paragraph 70, “when the vehicle starts traveling, the vehicle control ECU 20 performs automated driving control after the start of traveling on the basis of the information received from the navigation device 1”, Paragraph 71); and
when it is determined that no section or point on the moving route exists that is unsuitable for autonomous driving, drive the moving body based on the moving route and perform autonomous driving control of the moving body (per Claim 1) / when it is determined that no section or point on the moving route exists that is unsuitable for autonomous driving, activating an autonomous driving unit to perform autonomous driving control of the moving body based on the moving route (per Claim 20) (see for example the recommended route of Figs. 4-5, which is a candidate route with zero interruption sections, and is thus able to be traversed without ever leaving an autonomous driving mode; “In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle is traveling, and the positions of other vehicles therearound are detected at any time, and vehicle control of the steering, the drive source, and the brake, for example, is automatically performed by the vehicle control ECU 20 such that the vehicle travels along the route”, Paragraph 34, “for sections in the automated driving section included in the planned traveling route from which interruption sections are excluded, the CPU 41 sets control contents (e.g., going straight, changing lanes to the right, merging) of the automated driving control performed on the vehicle”, Paragraph 70, “when the vehicle starts traveling, the vehicle control ECU 20 performs automated driving control after the start of traveling on the basis of the information received from the navigation device 1”, Paragraph 71),
wherein the processor is further configured (per Claim 1) / wherein the processor is configured (per Claim 20) to determine whether the section or the point on the moving route is unsuitable for autonomous driving by predicting that a sensor of the moving body will be unable to detect obstructions and/or marks for driving above a predetermined accuracy standard when autonomously driving on the section or the point on the moving route (“For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “(8) a section where the fact that lane markings (e.g., a roadway centerline, a lane boundary, a roadway outside line) disappear or fade to the extent that the lane markings cannot be recognized with a camera is newly detected by capturing images of the road surface with the camera. (9) a section for which the weather becomes so bad (e.g., heavy rain, dense fog, snow cover, icy road) that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control, which could not be predicted during the route search”, Paragraph 107, “In the case where the candidate route includes a section that is set as an interruption-predicted section because of snow cover or an icy road when the vehicle travels, particularly when the candidate route includes an interruption-predicted section for which icy road information exists in VICS information, the probability that the weather will become so bad that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control and accordingly the automated driving control will be interrupted when the vehicle travels in this section is determined to be remarkably high, and the additional value α is calculated to be “3”. In the case where the candidate route includes an interruption-predicted section for which VICS information does not exist but the snowfall probability is high according to the weather forecast (e.g., 80% or higher), the probability that the weather will become so bad that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control and accordingly the automated driving control will be interrupted when the vehicle travels in this section is determined to be high, and the additional value α is calculated to be “2”. In the case where the candidate route includes an interruption-predicted section for which VICS information does not exist and the snowfall probability is low (e.g., lower than 80%) according to the weather forecast, the probability that the weather will become so bad that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control and accordingly the automated driving control will be interrupted when the vehicle travels in this section is determined to be low, and the additional value α is calculated to be “1”. In the same manner, for other reasons, the additional values are calculated based on the probabilities that the automated driving control will be interrupted as depicted in FIG. 11”, Paragraph 119; also see obviousness discussion pertaining to Kamata below).
While Sato discusses interruption sections being where sensors may struggle to detect obstructions and/or marks used for driving while autonomously driving, and that these interruption sections may be determined from both past and present situations, Sato only generally discusses the reasons for these struggles to be because the road lines/boundaries may be faint/disappeared/faded and/or because the weather conditions may make imaging difficult, but not necessarily due to the sensors not being accurate enough.  As such, Sato remains silent in that the processor makes a prediction that a sensor of the moving body will be unable to detect obstructions and/or marks for driving above a predetermined accuracy standard.  However, Kamata teaches a path planner for determining vehicle routes that is specifically given an accuracy score based on the data received from its autonomous driving sensors when calculating a planned trajectory and/or when driving along portions of one or more of these routes, and more particularly, assigning a low accuracy score based on, for example, if the vehicle gets dangerously close to any particular obstacle during the traversal, thus indicating that it’s sensory data, and thus at least one of its sensors, is/are not operating accurately enough for safe traversal at least over that particular portion of the route it’s on (“data captured by the sensors 116 can be used by one or more of these applications 112 to understand the environment surrounding the vehicle, plan one or more potential vehicle paths for autonomous operation of the vehicle along a navigation route for the vehicle, improve positional accuracy of the vehicle, and send commands to the various vehicle systems 118 to change the current operating characteristics of the vehicle”, Column 3 Line 67 to Column 4 Line 7, “data analyzer 120 can also process data from the one or more sensors 116 such that the data is configured for use by the other various applications 112 used to implement the automated driving system, such as the path planner 122. The path planner 122 can be configured to determine the navigation route for the vehicle 200 to follow based on the vehicle's 200 current location in respect to the surrounding environment as well as any points of destination chosen, for example, by the driver of the vehicle 200. The path planner 122 can thus determine the navigation route for the vehicle 200 based on data received from the data analyzer 120”, Column 4 Lines 47-57, “lane edge features can be recognized by the path planner 122 using map information corresponding to the location of the vehicle 200 and data captured by the sensors 116 disposed on the vehicle 200 and compared to the map information”, Column 5 Lines 17-21, “In order to provide a high level of safety in autonomous operation of the vehicle 200, the calculations made within the path planner 122 can be analyzed to determine whether the path planner 122 meets a threshold performance level. The threshold performance level, can, for example, be based on the calculations performed by the path planner 122 meeting at least a predetermined accuracy score. The accuracy score for the path planner 122 can be measured, for example, by another of the applications 112 in the computing device 100, in order to determine whether the path planner 122 is achieving at least a threshold level of performance as it determines the planned vehicle path 300 and sends commands to the vehicle controller 124”, Column 5 Lines 47-59, “the accuracy score of the path planner 122 can be measured based on the distance between the planned vehicle path 300 and a detected obstacle, such as the vehicle 320. If the distance between the planned vehicle path 300 and the detected obstacle, e.g. the vehicle 320, is less, for example, than one meter, the accuracy score given to the path planner 122 can be low, again indicating that the path planner 122 is not meeting the threshold performance level”, Column 6 Lines 1-8, “A low accuracy score is one that is not associated with safe operation of the automated driving system. The automated driving system relies on efficient operation of the path planner application in order to maintain safe operation of the vehicle 200 along the navigation route”, Column 9 Lines 10-15).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driving support device of Sato to be able to detect when a point or a section on a moving route is unsuitable for autonomous driving by predicting that a sensor of the moving body will be unable to detect obstructions and/or marks for driving above a predetermined accuracy standard when autonomously driving on the section or the point on the moving route, as taught by Kamata, in order to associate any low accuracy score occurrences as additional interruption records, so that past incidences of dangerous autonomous driving (either by the same vehicle or other vehicles) can be utilized to limit any future dangerous autonomous driving over the same route or the same point/portion of the route in the future, thus increasing safety.
Furthermore, as either an alternative to or as additional modifying reference (i.e. complement or supplement) to the teachings of Kamata, Okumura also teaches very similar concepts used for determining unexpected driving environments associated with where autonomous driving is not suitable, wherein these designations are based on autonomous sensor data, and the accuracy of the autonomous sensors is equated with how well sensor data coincides with what would be expected from the sensor data, and an accuracy standard is equated with a minor variance threshold (“The computing device 100 can detect that the vehicle 200 is in such a driving environment based on data received from the sensors 130, or the locations of such regions can be stored as challenging environments in map data accessible by the computing device 100 (for example, stored locally in the memory 104 or the external storage 114, or accessible from remote sources). Additionally, the existence of an unexpected driving environment can be determined if the environmental information (e.g., the roads, traffic signals, traffic patterns, etc.) as detected by the sensors 130 differs from expected data about the environment, as retrieved from a map or database stored locally or remotely. (A threshold can also be defined to allow minor variance between the captured data and the expected data, and the changes in the environment can be measured against such threshold.) Any of these driving environments for which autonomous mode is ill advised can be deemed an “unexpected driving environments” for the purposes of this disclosure (i.e., regardless whether encountering the driving environment is literally unforeseen). For the purposes of this disclosure, an “unexpected driving environment” means any driving environment or situation which the computing device 100 determines is not suitable for autonomous operation”, Paragraph 24).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified/further modified the driving support device of Sato to be able to detect when a point or a section on a moving route is unsuitable for autonomous driving based on whenever a sensor’s current output compared to its expected output (such as a previous output) fails to meet a predetermined accuracy standard (less than a minor variance threshold), as taught by Okumura, in order to enable a user to choose to avoid a route that requires a certain sensor while in autonomous mode if that sensor is now outputting data significantly different from what data was otherwise expected to be outputted (such as what it had previously been outputting), thus giving the user situational awareness that if they choose to go that route anyway, they will likely have to take over manual driving when they go through that section or point in the route that requires that sensor.
Regarding Claim 24, Sato as modified by Kamata and/or Okumura (or Sato as modified by Nara and further modified by Kamata and/or Okumura) renders obvious the driving support device according to Claim 1, and Sato further discloses that when it is determined that either the section or the point on the moving route is unsuitable for the autonomous driving: the processor is further configured to acquire map data (“acquire map data corresponding to the current position from a recording medium such as a DVD-ROM or a HDD or through a network”, Paragraph 3, “The map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28, “at S42, the CPU 41 acquires route information ahead of the vehicle in the traveling direction”, Paragraph 102) including environment information from a server via a communication unit (“a communication module 18 that communicates with information centers such as a probe center and a Vehicle Information and Communication System (VICS, registered trademark) Center”, Paragraph 26, “The communication module 18 is a communication device for receiving traffic information, probe information, and weather information, for example, transmitted from traffic information centers such as a VICS center and a probe center, and examples of the communication module 18 include a mobile phone and a DCM. The examples also include a vehicle-to-vehicle communication device that communicates between vehicles and a road-to-vehicle communication device that communicates between a roadside unit and a vehicle”, Paragraph 41, “If the interruption record of the automated driving control is alternatively stored in the external server, the interruption record is acquired by communicating with the external server”, Paragraph 56, “at S43, the CPU 41 determines whether connection is established with an external server storing interruption records of the automated driving control of other vehicles and/or a traffic information server such as a VICS center”, Paragraph 103), and to detect the section or the point on the moving route based on the environment information, and the processor is further configured to predict the section or the point to determine whether or not there is the section or the point on the moving route (“At S6, the CPU 41 determines whether, about the automated driving section included in the candidate route to be processed, there is an interruption record of the automated driving control recorded when the vehicle traveled in this section in the past. The interruption record of the automated driving control includes information specifying the location (the start position and the end position of the interruption), the time, and the distance of the interruption of the automated driving control and the reasons for the interruption”, Paragraph 54, “at S8, the CPU 41 specifies a section (hereinafter, called "interruption section") where the automated driving control is interrupted in the automated driving section included in the candidate route. As the interruption section, a section where a situation occurs in which it is difficult for the vehicle to perform the automated driving control is specified base on road shapes, lane markings, traffic information, weather information, and interruption records of the automated driving control in the past, for example”, Paragraph 57, “a section where there is a possibility that the automated driving control will be interrupted is only predicted, so that interruption-predicted sections specified at S8 and S9 described above may be different from sections where the automated driving control is actually interrupted”, Paragraph 115).
Regarding Claim 25, Sato as modified by Kamata and/or Okumura (or Sato as modified by Nara and further modified by Kamata and/or Okumura) renders obvious the driving support device according to Claim 24, and Sato further discloses that the processor is further configured to acquire information on surroundings of the moving body using at least one of the senor of the (“In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle is traveling, and the positions of other vehicles there around are detected at any time”, Paragraph 4, “The setting of the interruption sections is basically performed during route search, and is also performed when the vehicle is traveling after the route search. For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “The vehicle exterior camera 19 captures images of a scene ahead of the vehicle in the traveling direction when the vehicle travels in the automated driving section. The vehicle control ECU 20 detects lane markings painted on a road on which the vehicle travels and detects other vehicles therearound, for example, by performing image processing on the captured images, and performs the automated driving control of the vehicle on the basis of the detection result. Meanwhile, the navigation ECU 13 detects a section (e.g., a section where lane markings are faint) where a situation occurs in which it is difficult for the vehicle to perform the automated driving control on the basis of the captured images captured by the vehicle exterior camera 19 as described later when the vehicle travels in the automated driving section. The section thus detected is newly set as an interruption section…various sensors such as an illuminance sensor and a rain sensor may be used. In this case, for example, heavy rain or dense fog can be detected. As means for detecting other vehicles, instead of the camera, a sensor such as a millimeter wave radar, vehicle-to-vehicle communication, or road-to-vehicle communication may be used”, Paragraph 42), to the server (“The interruption record of the automated driving control may be stored in the data recording unit 12, or may be stored in an external server. Furthermore, if the interruption record is stored in the external server, in addition to the interruption record of the vehicle, interruption records of other vehicles may be also stored therein”, Paragraph 54, “The interruption information contains the number of times, durations, distances, and locations of the interruption of the automated driving control in the candidate route to be processed and the reasons for the interruption. Herein, the times, the distances, the locations, and the reasons are acquired for the respective interruption sections”, Paragraph 60).
Regarding Claim 26, Sato as modified by Kamata and/or Okumura (or Sato as modified by Nara and further modified by Kamata and/or Okumura) renders obvious the driving support device according to Claim 24, and Sato further discloses that when it is determined that either the section or the point on the moving route is unsuitable for the autonomous driving: the processor is further configured to send information on the section or the point to the server via the communication unit (“If the interruption record of the automated driving control is alternatively stored in the external server, the interruption record is acquired by communicating with the external server”, Paragraph 56).
Regarding Claim 28, Sato as modified by Kamata and/or Okumura (or Sato as modified by Nara and further modified by Kamata and/or Okumura) renders obvious the driving support device according to Claim 1, and Sato further discloses that the processor is configured to determine whether the section or the point on the moving route is unsuitable for autonomous driving by determining whether there exists rain falls or snow falls whose amount is above a standard value (“a section that falls under any of the conditions (1) to (5) below is specified as an interruption section…(2) a section where lane markings (e.g., a roadway centerline, a lane boundary, a roadway outside line) disappear or fade to the extent that the lane markings cannot be recognized by a camera…(4) a section where the weather is so bad (e.g., heavy rain, dense fog, snow cover, icy road) that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control when the vehicle travels”, Paragraph 57, “When the additional value α is calculated by using reasons for the interruption of the automated driving control, calculation is made such that the additional value α is larger as it is more difficult for the vehicle to travel by the automated driving control…In the case where the candidate route includes a section that is set as an interruption section because of snow cover or an icy road when the vehicle travels, particularly when the candidate route includes an interruption section for which icy road information exists in VICS information, the additional value α is calculated to be “3”. When the candidate route includes an interruption section for which VICS information does not exist but the snowfall probability is high according to the weather forecast (e.g., 80% or higher), the additional value α is calculated to be “2”. When the candidate route includes an interruption section for which VICS information does not exist and the snowfall probability is low according to the weather forecast (e.g., lower than 80%), the additional value α is calculated to be “1””, Paragraph 64).
Claim 28 is alternatively/additionally rejected under 35 U.S.C. 103 as being obvious over Sato (and/or Sato in view of Nara as described above), further in view of Kamata and/or Okumura, and further in view of Stenneth et al. (US 2015/0314780, filed 30 April 2014), herein “Stenneth”.
Regarding Claim 28, Sato as modified by Kamata and/or Okumura (or Sato as modified by Nara and further modified by Kamata and/or Okumura) renders obvious the driving support device according to Claim 1, and Stenneth renders obvious “the processor is configured to determine whether the section or the point on the moving route is unsuitable for autonomous driving by determining whether there exists rain falls or snow falls whose amount is above a standard value” by teaching that a point or section of a route can be considered unsuitable for autonomous mode if a vehicle’s confidence score associated with that point or section of a route falls below a confidence threshold that goes up when there exists a weather event such as rain, snow, and fog (“The external vehicle sensor 115 may determine road status such as the shape or turns of the road, the existence of speed bumps, the existence of pot holes, the wetness of the road, or the existence or ice, snow, or slush”, Paragraph 34, “Rain, sleet, snow, fog, or barometric changes may be indicative of more hazardous driving conditions and may lower the vehicle confidence level”, Paragraph 37, “confidence thresholds may be set at a default value and increased or decreased depending on the conditions found within the geographic zones. Factors that impact the confidence thresholds include weather, traffic, the type of road and road features, data from road sensors, vehicle data from recent vehicles in the zone, blind spots in the zone, incident statistics for the zone, and a mobile object flow rate for the zone. The weather in a geographic zone may be determined based on weather sensors (e.g., temperature sensors, rain sensors, or barometric sensors) physically located with the geographic zone. The weather may be determined from a weather service. Weather conditions such as rain, snow, and fog may increase the confidence threshold such that vehicles must have higher confidence levels in order to enter autonomous mode in the geographic zone”, Paragraphs 47-48).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the driving support device of Sato to be able to detect when a point or a section on a moving route is unsuitable for autonomous driving based on a weather-related threshold being exceeded due to rain and/or snow amounts, as taught by Stenneth, in order to enable a user to choose to avoid a route that requires traversing hazardous weather such as during high amount of rain or snow, thus giving the user situational awareness that if they choose to go that route anyway, they will likely have to take over manual driving when they go through that section or point in the route that involves said hazardous weather.
Response to Arguments
Applicant's respectfully made arguments filed 17 June 2022 have been fully considered but they are not fully persuasive, or else they are rendered moot because the amendments made to the claims have necessitated new rejections involving one or more new references.
Firstly, regarding the Applicant’s assertion that the previously made Claim Rejections under 35 USC 112(b) should be withdrawn due to either corrective amendments or cancelation of offending claims, Examiner has not been fully persuaded.  In rebuttal, while most of these rejections have been withdrawn by the Examiner for these reasons (i.e. cancelation of Claim 27 and amendments to Claims 1, 20, 24, 26, and 28), the amendment made to Claim 25 is insufficient to remove a portion of the issues previously identified in its rejection under 35 USC 112(b) for indefiniteness, and further, created the need for a new objection for an inadvertent duplication of the word “body”, as well as the need for a new rejection under 35 USC 112(a) for unsupported new matter.  See the instant Office action sections above regarding Claim Objections as well as Claim Rejections under 35 USC 112 for further details.
Furthermore, relating to the previously made prior art rejections, Applicant respectfully argues that the prior art of record fails to disclose, teach, suggest, or render obvious each and every limitation of the independent claims, and by virtue of their dependence, also the dependent claims.  Applicant specifically mentions the following limitations: “receiving a manual selection of either the moving route or the avoidance route which is displayed on the display in the selectable manner through a user inter face; activating an autonomous driving unit to perform autonomous driving of the moving body based on the selection of either the moving route or the avoidance route; when it is determined that no section or point on the moving route exists that is unsuitable for autonomous driving, activating an autonomous driving unit to perform autonomous driving control of the moving body based on the moving route, wherein the processor is configured to determine whether the section or the point on the moving route is unsuitable for autonomous driving by predicting that a sensor of the moving body will be unable to detect obstructions and or marks for driving above a predetermined accuracy standard when autonomously driving on the section or the point on the moving route”.  Applicant further states that at least Sato and Okumura are unrelated and would not have been combined since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection, and thus a person of ordinary skill in the art would not have considered combining these disparate references absent impermissible hindsight.  Applicant also states that there is no motivation or suggestion in the references or elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination of these references as alleged by the Examiner.
In rebuttal to these prior art arguments, Examiner has not been persuaded because firstly, each of these limitations are clearly disclosed by Sato except for maybe the limitation relating to a predetermined accuracy standard.  While Sato discusses interruption sections being where sensors may struggle to detect obstructions and/or marks used for driving while autonomously driving, and that these interruption sections may be determined from both past and present situations, Sato only generally discusses the reasons for these struggles to be because the road lines/boundaries may be faint/disappeared/faded and/or because the weather conditions may make imaging difficult, but not necessarily due to the sensors not being accurate enough.  As such, even though Examiner believes this limitation to still be obvious in view of Sato, Examiner agrees that Sato does not fully disclose that the processor makes a prediction that a sensor of the moving body will be unable to detect obstructions and/or marks for driving above a predetermined accuracy standard.  However, Examiner holds that if Sato is considered further in view of one or more of Kamata and/or Okumura (which Examiner also states on the record as both being absolutely related/relevant to the disclosure of Sato and thus clearly analogous references), this obviousness is even more clear.  Kamata teaches a path planner for determining vehicle routes that is specifically given an accuracy score based on the data received from its autonomous driving sensors when calculating a planned trajectory and/or when driving along portions of one or more of these routes, and more particularly, assigning a low accuracy score based on, for example, if the vehicle gets dangerously close to any particular obstacle during the traversal, thus indicating that it’s sensory data, and thus at least one of its sensors, is/are not operating accurately enough for safe traversal at least over that particular portion of the route it’s on (see citations provided above, as they are not being repeated here for the sake of brevity).  And it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driving support device of Sato to be able to detect when a point or a section on a moving route is unsuitable for autonomous driving by predicting that a sensor of the moving body will be unable to detect obstructions and/or marks for driving above a predetermined accuracy standard when autonomously driving on the section or the point on the moving route, as taught by Kamata, in order to associate any low accuracy score occurrences as additional interruption records, so that past incidences of dangerous autonomous driving (either by the same vehicle or other vehicles) can be utilized to limit any future dangerous autonomous driving over the same route or the same point/portion of the route in the future, thus increasing safety. Furthermore, as either an alternative to or as additional modifying reference (i.e. complement or supplement) to the teachings of Kamata, Okumura also teaches very similar concepts used for determining unexpected driving environments associated with where autonomous driving is not suitable, wherein these designations are based on autonomous sensor data, and the accuracy of the autonomous sensors is equated with how well sensor data coincides with what would be expected from the sensor data, and an accuracy standard is equated with a minor variance threshold (see citations provided above, as they are not being repeated here for the sake of brevity).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified/further modified the driving support device of Sato to be able to detect when a point or a section on a moving route is unsuitable for autonomous driving based on whenever a sensor’s current output compared to its expected output (such as a previous output) fails to meet a predetermined accuracy standard (less than a minor variance threshold), as taught by Okumura, in order to enable a user to choose to avoid a route that requires a certain sensor while in autonomous mode if that sensor is now outputting data significantly different from what data was otherwise expected to be outputted (such as what it had previously been outputting), thus giving the user situational awareness that if they choose to go that route anyway, they will likely have to take over manual driving when they go through that section or point in the route that requires that sensor.
As such, the Office holds that the claims as currently presented are rendered obvious by the combination of the prior art of record as described in the above 35 USC 103 rejections.  Thus, this Office action is being made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663